Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 1 of 17   PageID #: 2577



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )           CR. NO. 03-00084 SOM
                               )
           Plaintiff,          )           ORDER DENYING DEFENDANT
                               )           LUELENI FATONGI MAKA’S SECOND
                               )           MOTION FOR COMPASSIONATE
                               )           RELEASE
      vs.                      )
                               )
 LUELENI FATONGI MAKA,         )
                               )
           Defendant.          )
                               )
 _____________________________ )

        ORDER DENYING DEFENDANT LUELENI FATONGI MAKA’S SECOND
                   MOTION FOR COMPASSIONATE RELEASE

 I.          INTRODUCTION.

             Defendant Lueleni Fatongi Maka, a citizen of Tonga, was

 sentenced in 2006 on several counts of human trafficking in

 violation of 18 U.S.C. §§ 1590 and 1594, involuntary servitude in

 violation of 18 U.S.C. § 1584, and alien smuggling and harboring

 in violation of 18 U.S.C. § 1324.        Now housed at a private

 facility in Texas under a contract with the Bureau of Prisons, he

 is serving a total prison sentence of 26 years, and he has a

 projected release date of April 6, 2025.

             In April 2020, Maka moved for compassionate release

 under 18 U.S.C. § 3582(c)(1)(A).        This court denied Maka’s

 motion.    This court recognized that Maka could suffer

 complications if he contracted COVID-19 in prison, but also

 considered the seriousness of Maka’s crimes and the time

 remaining on his sentence.       The court addressed the possibility
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 2 of 17   PageID #: 2578



 that Maka would be detained by immigration authorities and might

 be at risk of contracting COVID-19 during that detention even

 after his release from prison, and the “torture” that Maka said

 awaited him if he were deported to Tonga.         This court concluded

 that Maka had not demonstrated that extraordinary and compelling

 circumstances warranted a reduction in his sentence.             ECF No.

 286.

             Maka has now filed a second motion for compassionate

 release.    This court is not persuaded that a departure from this

 court’s initial ruling is now warranted.         This court denies

 Maka’s motion.

 II.         ANALYSIS.

             Maka’s compassionate release request is governed by 18

 U.S.C. § 3582(c)(1)(A), which provides:

             [T]he court . . . upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--

             (i) extraordinary and compelling reasons
             warrant such a reduction . . . .

             and that such a reduction is consistent with

                                       2
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 3 of 17   PageID #: 2579



             applicable policy statements issued by the
             Sentencing Commission.

 In other words, for the court to exercise its authority under

 § 3582(c)(1)(A), it must (1) find that the defendant exhausted

 his administrative remedies or that 30 days have passed since he

 filed an administrative compassionate relief request; (2) also

 find, after considering the factors set forth in section 3553(a),

 that extraordinary and compelling reasons warrant a sentence

 reduction; and (3) find that such a reduction is consistent with

 the Sentencing Commission’s policy statements.          United States v.

 Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

             A.    Maka has satisfied the time-lapse requirement of
                   18 U.S.C. § 3582(c)(1)(A).

             Maka submitted administrative compassionate release

 requests to the warden of his prison on July 30, 2020, and August

 30, 2020, more than 30 days before he filed this motion.            See ECF

 No. 292, PageID # 2532.      The Government is not contesting Maka’s

 satisfaction of the exhaustion requirement.          Accordingly, this

 court finds that Maka has fulfilled the first requirement of

 § 3582(c)(1)(A).




                                       3
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 4 of 17   PageID #: 2580



             B.    This Court Has Discretion in Determining Whether
                   Extraordinary and Compelling Reasons Justify a
                   Reduced Sentence.

             This court turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.      In orders addressing compassionate release

 motions in other cases, this court has expressly recognized that

 it possesses considerable discretion in determining whether a

 particular defendant has established the existence of

 extraordinary and compelling reasons that justify early release.

 This court has also stated that, in reading § 3582(c)(1)(A) as

 providing for considerable judicial discretion, the court is well

 aware of the absence of an amended policy statement from the

 Sentencing Commission reflecting the discretion given to courts

 when Congress amended the statute to allow inmates themselves to

 file compassionate release motions.        Previously, only the Bureau

 of Prisons could file such motions for inmates.          See United

 States v. Mau, 2020 WL 6153581 (D. Haw. Oct. 20, 2020); United

 States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020);

 United States v. Cisneros, 2020 WL 3065103, at *2 (D. Haw. Jun.

 9, 2020); United States v. Kamaka, 2020 WL 2820139, at *3 (D.

 Haw. May 29, 2020).      Specifically, this court has recognized that

 an Application Note to a relevant sentencing guideline is

 outdated.    This court continues to view its discretion as not

 limited by Sentencing Commission pronouncements that are now at


                                       4
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 5 of 17   PageID #: 2581



 odds with the congressional intent behind recent statutory

 amendments.

             As amended by Congress, § 3582(c)(1)(A) states that a

 court’s conclusion that extraordinary and compelling

 circumstances warrant a reduction in sentence must be consistent

 with any applicable policy statements issued by the Sentencing

 Commission.    But following the First Step Act’s amendments to

 § 3582(c)(1)(A) in 2018, the Sentencing Commission did not adjust

 its statements to make them consistent with the statutory

 amendment allowing prisoners themselves to bring motions for

 compassionate release.      Instead, the Sentencing Commission has

 left in place statements premised on the Bureau of Prisons’

 exclusive authority to bring compassionate release motions.             This

 court reads such statements as inapplicable to motions brought

 directly by prisoners.      This court’s exercise of discretion is

 consistent with the statutory amendment and at least the spirit

 of the Sentencing Commission’s approach.         Mau, 2020 WL 6153581;

 Kamaka, 2020 WL 2820139, at *2-3.

             This court reads Application Note 1 to section 1B1.13

 of the Sentencing Guidelines, which relates to compassionate

 release motions, as providing that extraordinary and compelling

 reasons warrant early release under any of four circumstances: if

 “(1) the defendant suffers from a terminal illness and certain

 other conditions are met; (2) the defendant suffers from a


                                       5
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 6 of 17   PageID #: 2582



 physical or mental condition that ‘substantially diminishes the

 ability of the defendant to provide self-care within the

 environment of a correctional facility and from which he or she

 is not expected to recover;’ (3) certain family circumstances

 justify compassionate release; or (4) ‘[a]s determined by the

 Director of the Bureau of Prisons, there exists in the

 defendant’s case an extraordinary and compelling reason other

 than, or in combination with, [the first three categories of

 reasons].’”    Kamaka, 2020 WL 2820139, at *2 (quoting U.S.S.G

 § 1B1.13, Application Note 1).        Crucially, the final “catch-all”

 category applies only to the situation in which the Director of

 the Bureau of Prisons has made the required determination

 relating to compassionate release.

             That “catch-all” made sense when only the Director of

 the Bureau of Prisons could bring a compassionate release motion.

 The Sentencing Commission anticipated that the Director of the

 Bureau of Prisons, and not the courts, would rely on the four

 categories:

             A reduction under this policy statement may
             be granted only upon motion by the Director
             of the Bureau of Prisons pursuant to 18
             U.S.C. § 3582(c)(1)(A). The Commission
             encourages the Director of the Bureau of
             Prisons to file such a motion if the
             defendant [falls under any of the four
             enumerated categories]. The court is in a
             unique position to determine whether the
             circumstances warrant a reduction (and, if
             so, the amount of reduction), after
             considering the factors set forth in 18

                                       6
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 7 of 17   PageID #: 2583



             U.S.C. § 3553(a) and the criteria set forth
             in this policy statement, such as the
             defendant’s medical condition, the
             defendant’s family circumstances, and whether
             the defendant is a danger to the safety of
             any other person or to the community.

 U.S.S.G § 1B1.13, Application Note 4 (emphasis added).            In other

 words, the Sentencing Commission anticipated that the Director of

 the Bureau of Prisons would file a compassionate release motion

 whenever it determined that an inmate fell into one of the four

 enumerated categories of extraordinary and compelling

 circumstances.     Even then, when a court considered the motion, it

 was expected to exercise discretion (after considering a broad

 range of criteria, such as the § 3553 factors, the defendant’s

 medical condition, and the defendant’s family circumstances).

 That is, when the Director of the Bureau of Prisons brought a

 motion to the court, the Sentencing Commission did not intend for

 the court to be bound by the four enumerated categories.            In

 particular, the Sentencing Commission did not intend for the

 court to be bound by the Director of the Bureau of Prisons’

 determination that “other reasons” justified early release.

             If courts were indeed bound by the “catch-all”

 category, and if that category only allowed the Director of the

 Bureau of Prisons to exercise discretion, then judicial review

 would be meaningless.      Courts would have to determine that

 extraordinary and compelling circumstances existed every time the

 Director of the Bureau of Prisons made such a determination.

                                       7
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 8 of 17   PageID #: 2584



 Courts would be nothing more than a rubber stamp.           That was not

 the vision the Sentencing Commission had even under the old

 scheme.    Instead, in noting that a court was in “a unique

 position to determine whether the circumstances warrant a

 reduction,” the Sentencing Commission was clearly anticipating

 that courts would independently review such motions.             U.S.S.G

 § 1B1.13, Application Note 4.

             In sum, in Application Note 1, the Sentencing

 Commission reviewed the four categories that the Director of the

 Bureau of Prisons, not the courts, could consider in bringing

 motions.    Those categories are not “applicable” to compassionate

 release motions brought by inmates themselves.          See United States

 v. Brooker, --- F.3d ---, 2020 WL 5739712, at *4-6 (2d Cir. Sept.

 25, 2020) (“[W]e read the Guideline as surviving, but now

 applying only to those motions that the BOP has made.”).             Even if

 the commentary applies to motions filed by inmates, a court’s

 exercise of discretion to make the determination formerly made by

 the Director of the Bureau of Prisons is consistent with the

 Sentencing Commission’s understanding of the scope of a court’s

 authority over the ultimate compassionate release decision.

 Accord Mau, 2020 WL 6153581; Kamaka, 2020 WL 2820139, at *2.

             In allowing inmate motions, Congress gave no indication

 that judicial discretion was more constrained with inmate motions

 than with Bureau of Prisons motions.        It appears that Congress


                                       8
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 9 of 17   PageID #: 2585



 reasonably expected Application Note 1 to be amended or

 supplemented.     That did not occur.     Possibly that was because the

 Sentencing Commission was short commissioners and thus lacked a

 quorum.1   As this court has already concluded, the outdated

 Application Note does not constrain this court’s discretion in

 determining whether extraordinary and compelling circumstances

 warrant a reduction in a sentence.        See Mau, 2020 WL 6153581.

             C.    Maka has not demonstrated that extraordinary and
                   compelling circumstances justify his early
                   release.

             In its order denying Maka’s first motion for

 compassionate release, this court recognized that Maka’s age (67)

 and his diabetes, obesity, and high blood pressure2 put him at

 risk of developing complications if he contracted COVID-19.3             See

       1
         It appears that the Sentencing Commission has not had the
 opportunity to revise the policy statement in response to the
 First Step Act, because, since the passage of the First Step Act,
 the Sentencing Commission has had only two voting commissioners.
 See, e.g., United States v. Haynes, 2020 WL 1941478, at *12 n.20
 (E.D.N.Y. Apr. 22, 2020). The guidelines cannot be amended until
 two more voting commissioners are appointed to constitute a
 quorum. Id.
       2
        Maka also points to kidney disease, which is mentioned in
 the medical records but with very little detail.
       3
        In a supplemental memorandum filed on October 16, 2020,
 Maka indicated that he had developed a cough, which is a
 potential symptom of COVID-19. ECF No. 298, PageID # 2562. It
 has been about a week since Maka’s attorney says Maka reported
 his cough to her, and Maka has not informed the court that his
 symptoms have become worse or that he has tested positive for
 COVID-19. The court is therefore not proceeding with the
 understanding that Maka has COVID-19, but, of course, if the
 court is mistaken, Maka should promptly so inform the court. In

                                       9
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 10 of 17   PageID #: 2586



  ECF No. 284, PageID # 2491, 2497.        This court nevertheless found

  that several factors weighed against granting Maka’s request for

  compassionate release.

             First, Maka was convicted of a crime that involved

  convincing several young men to enter the country illegally by

  offering them jobs in the United States.         Once the young men

  arrived, he held them in bondage and paid them far less than the

  minimum wage.    To ensure that they did not attempt to escape,

  Maka beat some of them brutally and threatened to kill them.

  Because Maka expressed no qualms about using violence against

  multiple victims, this court, in denying Maka’s earlier motion,

  expressed concern that, even after his age is taken into account,

  Maka still could pose a threat to the public.         Id. at 2491, 2498.

  Second, the court noted that Maka had approximately five years

  remaining on his sentence.      Id. at 2498.     Third, it appeared to

  the court that, if released by this court, Maka would likely not

  be at liberty but instead could well be detained by ICE while

  fighting any deportation order.       The court recognized that Maka

  might not be less likely to be exposed to COVID-19 in an ICE

  detention facility than he would be in prison.          Id. at 2498-99.

  Fourth, after his release, it appeared likely that Maka would



  so stating, this court is by no means saying that only someone
  suffering from a severe case of COVID-19 is entitled to relief.
  The court is well aware of the risks that all prisoners face and
  endeavors to take those risks into account.

                                      10
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 11 of 17   PageID #: 2587



  ultimately be deported to Tonga.         Maka himself said that, if

  deported to Tonga, he would not receive adequate medical care.

  Id. at 2500, 2502.     Citing all of these reasons, this court ruled

  that Maka had not shown that extraordinary and compelling reasons

  warranted a reduction in his sentence.         Id. at 2502.

             In his second request for compassionate release, Maka

  contends that this court should reach a different result for

  three reasons: (1) this court erred by considering the

  possibility that Maka would be detained by ICE after his release

  from prison in its first order, ECF No. 292, PageID # 2535; (2)

  this court erred by considering the possibility that Maka would

  not receive sufficient medical treatment in Tonga in its first

  order, id. at 2537-39; and (3) the pandemic has gotten worse

  since this court issued its first order, and COVID-19 has now

  entered the prison where Maka is housed.         Id. at 2534; see also

  ECF No. 295, PageID # 2555-2556.         None of Maka’s arguments causes

  this court to change its initial ruling.

             Maka first maintains that the court’s concerns that he

  could be exposed to the coronavirus in ICE custody are

  “speculative” and fail to accord sufficient weight to the

  possibility that he could be exposed to COVID-19 at Big Spring

  (Flightline) CI.     ECF No. 292, PageID # 2535-36.       The entire

  premise of Maka’s motion is that this court should reduce his

  sentence by nearly five years because he is vulnerable to


                                      11
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 12 of 17   PageID #: 2588



  complications from COVID-19 and is more likely to be exposed to

  the virus in prison than he would be in the community.           See,

  e.g., id. at 2536 (“Prisons are not safer than living in the

  community[.]”).     As this court stated in its initial ruling, the

  court fully understands how easily the virus can spread in

  prisons, where social distancing is difficult.          But a prison

  facility and an ICE detention facility are similar in that

  regard.   At the very least, the dangers that Maka will face at an

  ICE detention facility are comparable to the dangers he will face

  in prison.    Thus, while this court cannot be certain that Maka

  will indeed be detained by ICE after his release, the court must

  at least consider the possibility4 that, if the court grants

  Maka’s request for early release, his sentence will be reduced by

  approximately four and a half years and yet the court will not

  have achieved its goal of keeping him safer.

               Maka has expressed concern about speculation by the

  court.    This court shares Maka’s desire for greater certainty but

  finds that, with every compassionate release motion it considers,

  it is forced to examine possibilities and make determinations

  without guarantees of what will occur.        The court can never know,


        4
         Nothing in the record demonstrates that it is likely that
  ICE will release Maka on bail while he challenges his
  deportation. Maka himself appears to want this court to
  speculate that ICE will release him to live with his family in
  Hawaii pending possible deportation. That is a possibility, but
  Maka makes no showing that it is more likely than detention in an
  ICE facility.

                                      12
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 13 of 17   PageID #: 2589



  for example, whether a particular person will contract COVID-19,

  or whether the infection rate at a specific facility will

  increase or decrease.      If an individual contracts COVID-19, it is

  unclear what, if any, immunity the individual may then have.             Nor

  can the court say definitively how someone will perform if

  released early.     Examining what ICE might do to a deportable

  individual who is released early involves no more “speculation”

  than taking into account any other of the many possibilities this

  court must consider.     Some weighing of possibilities and

  uncertainties is unavoidable in the context of all compassionate

  release motions, and that weighing is not erroneous just because

  it cannot yield an unassailably accurate assessment.

             Thus, this court does not agree with Maka that the

  court committed a second error in considering the possibility

  that, if released, Maka will be deported to Tonga, where he says

  he will be unable to receive the medical care he needs to treat

  his diabetes.    According to Maka, because he “fully understands

  his options and the reality of medical treatment in Tonga” and

  nevertheless has chosen to seek early release, this court must

  defer to that choice without considering the assertions he

  himself made in his original motion.        In that original motion, he

  said that, if deported to Tonga, his medical treatment will be so

  lacking that it might be tantamount to torture.          ECF No. 292,

  PageID # 2538; see also ECF No. 277, PageID # 2248.          Maka


                                      13
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 14 of 17   PageID #: 2590



  characterizes any decision that takes the alleged torture into

  account as improperly keeping him “in jail essentially for [his]

  own safety.”    ECF No. 292, PageID # 2537.       This characterization

  ignores the background of this court’s discussion of Maka’s

  immigration consequences.

             That background begins with Maka’s first compassionate

  release motion, in which Maka argued that he might prevail in a

  challenge to deportation by asserting the Convention Against

  Torture, given the inadequate medical treatment he anticipated

  receiving if deported to Tonga.       ECF No. 277.    This court has

  previously questioned the viability of Maka’s argument in this

  regard.   ECF No. 286, PageID # 2500-01.

             This court’s order denying Maka’s earlier motion noted

  that, if torture would occur, “it is hard to avoid the conclusion

  that hastening deportation by shortening his criminal sentence

  might be the opposite of compassionate.”         ECR No. 286, PageID #$

  2502.   In so stating, this court was responding to Maka’s

  contention that deportation would subject him to torture.            This

  court was not the originator of the idea that Maka would suffer

  greatly if deported.     Instead, in ruling on Maka’s request that

  this court be compassionate and release him, the court was

  addressing the very horror that Maka said he would face if

  deported following release.      This court assures Maka that it does

  not subscribe to the notion that it should incarcerate someone


                                      14
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 15 of 17    PageID #: 2591



  for his own good.     It was only because Maka claimed to be in

  danger of being tortured on release that this court said it was

  “hard to avoid” the thought that granting Maka’s release request

  might not be compassionate.      In short, this court was pointing

  out a fallacy in Maka’s argument, rather than articulating a

  judicial philosophy.     Far from seeking to override Maka’s

  choices, this court was addressing Maka’s assertion that

  deportation might not occur because of conditions in Tonga.             That

  assertion was being made in the context of a motion for release

  on compassionate grounds, so Maka himself was putting

  consideration of compassion in play.

             Now Maka is again asking this court to reduce his

  sentence by approximately four and a half years because of the

  threat that remaining in prison poses to his health.             In that

  context, it makes sense to examine whether early release5 would

  pose its own dangers.




        5
          Maka argues that because the process of challenging his
  deportation could last five years, “it does not appear [his
  early] release would hasten” his exposure to “Tonga’s torturous
  conditions.” ECF No. 292, PageID # 2539. Maka appears to be
  saying that, even if he is released nearly five years early,
  because it will also take five years to challenge his
  deportation, irrespective of how this court rules he could be
  returned to Tonga “in about the same amount of time.” Id. That
  is not a reason to grant this motion. Presumably, he will
  challenge his deportation even if he is not released early. No
  matter when he is released, there could be a five-year delay
  between release and any deportation that might ultimately occur.

                                      15
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 16 of 17   PageID #: 2592



               Finally, as Maka asserts, COVID-19 has infected people

  at Big Spring (Flightline) CI, where he is housed.          The BOP

  reports that six inmates at Flightline have tested positive for

  COVID-19.6    See www.bop.gov/coronavirus (last visited October 23,

  2020).    Maka has indicated that one of those inmates is housed in

  his unit.    ECF No. 298, PageID # 2561-62.

               The presence of COVID-19 at Big Spring CI is definitely

  an important factor to consider.         This court takes seriously the

  risks that the coronavirus poses to Maka, especially given his

  medical conditions.     But in determining whether, under

  § 3582(c)(1)(A), extraordinary and compelling reasons justify a

  reduction in an inmate’s sentence, this court is called upon to

  balance a number of factors.       Critical to this court are the

  seriousness of Maka’s crimes, the amount of time remaining on his

  sentence, his criminal history, and the potential for recidivism.

  Added to the possibility that he may be detained by ICE and then

  deported to Tonga after his release, the factors counseling

  against his early release outweigh this court’s concern about

  Maka’s admittedly serious medical conditions and the infections

  at his facility.     This is not an easy decision.       A person with a

  less serious underlying crime but the same medical conditions



        6
          Big Spring (Flightline) CI is a privately managed prison.
  It should not be confused with Big Spring FCI, a BOP prison where
  more than 700 inmates have tested positive. See
  www.bop.gov/coronavirus (last visited October 23, 2020).

                                      16
Case 1:03-cr-00084-SOM Document 301 Filed 10/23/20 Page 17 of 17    PageID #: 2593



  housed at a facility with a substantial rate of infection might

  very well persuade this court.        Indeed, this court understands

  why Maka has brought a second motion and why his attorney has so

  thoroughly advocated on his behalf.         But when all relevant

  circumstances are considered, this court again determines that

  the reasons raised by Maka, while important, do not rise to the

  level of being extraordinary and compelling reasons warranting a

  reduction in his sentence.

  III.        CONCLUSION.

              Maka’s request for compassionate release under 18

  U.S.C. § 3582(c)(1)(A) is denied.

              It is so ordered.

              DATED: Honolulu, Hawaii, October 23, 2020.



                                      /s/ Susan Oki Mollway
                                      Susan Oki Mollway
                                      United States District Judge



  United States v. Maka, Cr. No. 03-00084 SOM; ORDER DENYING LUELENI FATONGI
  MAKA’S SECOND MOTION FOR COMPASSIONATE RELEASE




                                       17
